Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 16, 20-21, 23 and 26-27 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A system of a fully self-contained brain computer interface (BCI) in a wireless headset, the system comprising:
an augmented reality display;
at least two sensors for reading a bio-signal from a user, the bio-signal comprising at least one of EEG (Electroencephalography), ECG (Electrocardiography), functional near infrared spectroscopy (f{NIRS), Magnetoencephalography (MEG), EMG (Electromyography), EOG (Electroocculography), and Time-Domain variants (TD-) of these bio-signal processing methods, a visually evoked potential, an audio evoked potential, a haptic evoked potential, and a motion evoked potential, and other bio-signals from multiple sources attached to other body parts other than a user’s head;
at least one processing module for the augmented reality display, including:
a processor that renders a stimulation effect, wherein the stimulation effect is at least one of a timed visual stimulation on the augmented reality display, a timed audio stimulation, and a haptic stimulation on the fully self-contained BCI configured to evoke a measurable response in a user’s brain; and
a processor that analyzes and maps the bio-signal into a digital command, wherein the digital command includes at least one of instructions for a visual output configured for displaying on the augmented reality display and instructions for triggering a visual effect; at least one biofeedback device that produces at least one of a visual, 
a wireless network interface that transmits and receives data to and from other devices, wherein the data is at least one of stored, passed through, and processed on the fully self-contained BCI,
a battery, wherein the battery provides power to one or more of the augmented reality display, the at least two sensors, the processing module, and the at least one biofeedback device;
at least one of onboard storage or remote storage with enough memory to store, process and retrieve the data; and
a printed circuit board, wherein the printed circuit board includes at least one of the at least two sensors, the processing module, the at least one biofeedback device, the battery, and combinations thereof,
wherein the fully self-contained BCI in the wireless headset is an accessory apparatus that is configured to be temporarily or permanently mechanically integrated with another wearable device, the fully self-contained BCI configured to transfer data wirelessly or via a wired connection to the other wearable device.  
Claim 23 is allowed since none of the prior art, alone or in combination, teaches a system of a fully self-contained brain computer interface (BCI) in a wireless headset, the system comprising:
an augmented reality display;
at least two sensors for reading a bio-signal from a user, the bio-signal comprising at least one of EEG (Electroencephalography), ECG (Electrocardiography), functional near infrared spectroscopy (fNIRS), Magnetoencephalography (MEG), EMG (Electromyography), EOG (Electroocculography), and Time-Domain variants (TD-) of these bio-signal processing methods, a visually evoked potential, an audio evoked potential, a haptic evoked potential, and a motion evoked potential, and other bio-signals from multiple sources attached to other body parts other than a user’s head;
at least one processing module for the augmented reality display, including:
a processor that renders a stimulation effect, wherein the stimulation effect is at least one of a timed visual stimulation on the augmented reality display, a timed audio stimulation, and a haptic stimulation on the fully self-contained BCI configured to evoke a measurable response in a user’s brain; and
a processor that analyzes and maps the bio-signal into a digital command, wherein the digital command includes at least one of instructions for a visual output configured for displaying on the augmented reality display and instructions for triggering a visual effect;
at least one biofeedback device that produces at least one of a visual, audible, and tactile effect in communication with the processing module, wherein the at least one biofeedback device provides feedback to the user;
a wireless network interface that transmits and receives data to and from other devices, wherein the data is at least one of stored, passed through, and processed on the fully self-contained BCI,
a battery, wherein the battery provides power to one or more of the augmented reality display, the at least two sensors, the processing module, and the at least one biofeedback device;
at least one of onboard storage or remote storage with enough memory to store, process and retrieve the data; and
a printed circuit board, wherein the printed circuit board includes at least one of the at least two sensors, the processing module, the at least one biofeedback device, the battery, and combinations thereof,
wherein the fully self-contained BCI is configured to:
utilize machine learning for at least one of pattern recognition, classification and personalization that operates while the fully self-contained BCI is not connected to a network, the machine learning acting as one or more of an auto-tuning dynamic noise reducer, a feature extractor, and a recognizer-categorizer-classifier; 
wherein machine learning training is applied when the fully self-contained BCI is connected to the network to create an individualized recognizer-categorizer-classifier, derived outputs of the machine learning training being stored in a knowledge base in cloud storage or on a mobile computing device having at least one of a wireless connection and a wired connection to the wireless headset and being at least one of mounted on the wireless headset and within wireless network range of the wireless headset; and 
wherein synthesized insights derived from the machine learning and the knowledge base in cloud storage or on the mobile computing device are used to generate an individualized executable recognizer-categorizer-classifier downloadable onto the at least one processing module of the fully self-contained BCI or the mobile computing device via at least one of a wireless connection and a wired connection between the network and a BCI storage device for offline usage without network dependencies.  
Claims 16, 20-21 and 26-27 are allowed for being dependent upon aforementioned independent claims 1 and 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624